DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 01 March 2021 has been entered.  Claims 1-22 are pending; claims 1-2, 6, 8 and 10 are amended; and claims 12-22 are newly added.


Withdrawn Objections and/or Rejections
The objection to the drawings presented in the previous Office is withdrawn in view of applicant’s submission of replacement drawings including all reference numbers.

The rejection of claims 1 and 10 under 35 U.S.C. 112(b) presented in the previous Office action is withdrawn in view of the removal of the “on/off controller.”

The rejection of claim 2 under 35 U.S.C. 112(b) presented in the previous Office action is withdrawn in view of the amendment to clearly indicate the processor is part of the communication network.

The rejection of claim 6 under 35 U.S.C. 112(b) presented in the previous Office action is withdrawn in view of the amendment to specify the pressure sensor is an atmospheric pressure sensor and not the blood pressure sensor.
The rejection of claim 7 under 35 U.S.C. 112(b) presented in the previous Office action is withdrawn in view of the amendment to specify the heart rate sensor includes a pulse detector.


Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive.  The applicant argues the limitations further detailing the L-shaped portions of the housing distinguish over the prior art.  The rejection has been updated to address these additional limitations.  In the arguments, the applicant did not provide any explanation as to the criticality or function to the specific shape claimed.  Change is shape is as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant [see MPEP §2144.04, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)].  


Claim Objections
Claim 7 and 12-22 are objected to because of the following informalities: 
Claim 7 recites “The system of claim 1 further wherein” which the Office suggests amending to “The system of claim 1 
Claim 12 recites “sensor housing configurable to house…” which the Office suggests amending to “a
Claim 21 is labeled (Currently Amended), however, claim 21 is a new claim and should be labeled (New)
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the metes and bounds of the claim limitation “an on/off controller” cannot be determined by the examiner because it is unclear whether the applicant is intending to claim the “on/off controller” is part of the cuff or housing.  An on-off button is described in the specification but it is unclear where this button is located.
Claim 22 is rejected due to its dependence on claim 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tarler (US 7,206,630) in view of Pisani et al. (US 2010/0063365).

[Claims 1, 10] Tarler discloses a system comprising: 
a heart rate monitor (wireless electrode patch for ECG monitoring, Figs. 1-4, 9 #10, which measures heart rhythm and rate) [col. 2, lines 46-50] comprising:
a sensor housing (base, Figs. 1-4, 9 #12, housing four electrodes, Figs. 1-4 #14) configurable to house one or more sensors [col. 15, lines 18-46],
a means (adhesive or other means) configured to secure the heart rate monitor to a subject during use (to the chest) [col. 17, lines 36-39], and
a heart rate transmitter for wirelessly transmitting heart rate data (electrical components, Fig. 9 #34, transmit a signal corresponding to physiological signals to a remote communications station or device) [col. 17, lines 46-50].

    PNG
    media_image1.png
    888
    1360
    media_image1.png
    Greyscale

Tarler discloses an L-shaped sensor housing (base Fig. 1, 3 #12) but does not disclose wherein the sensor housing comprises:
a first curved L-shaped portion having a first leg and a second leg longer than the first leg, a first side with a first inner curve and second side opposite the first side with a first outer curve, and a first sensor in the first curved L-shaped first length, and two sensors in the first curved L-shaped second leg, and 
a second curved L-shaped portion having a first leg and a second leg longer than the first leg, a first side with a second inner curve and a second side different than the first side with a second outer curve and a forth sensor, 
wherein the first inner curve and the second inner curve are positioned on opposite sides of the sensor housing,  the first outer curve and the second outer curve are adjacent one another, and the first curved L-shaped second length and the second curved L-shaped second leg are aligned.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the housing to form “L-shaped” portions as claimed (see Office’s crude annotation of Figure 1 of Tarler above) as a matter of choice which a person of ordinary skill in the art would have found , In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)].  The Office notes the only potential significance of the “L-shaped portions” is to house four electrodes while allowing one of the electrodes to be on a separate linear axis from the remaining electrodes [applicant’s specification par. 0035].  However, the applicant’s specification indicates the sensors may be positioned this way and does not describe any criticality to the specific L-shaped portions claimed.  The four electrodes positioned in the housing of Tarler meet these structural limitations (not all sensors are positioned on the same line).  Any shaped housing that would not require altering the positions of the sensors would result in the same sensing function.
Tarler discloses using an adhesive or other means to secure the heart rate monitor to the subject but not explicitly disclose a strap.
Pisani discloses an analogous ECG heart rate monitor that may be attached to a subject’s chest via an adhesive connection assembly or alternatively a strap-based harness [par. 0299].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Tarler by substituting an adhesive attachment means with a strap based attachment mean, as taught by Pisani, the substitution constituting a simple substitution of one known heart rate monitor attachment means for another known heart rate attachment means.
Tarler does not disclose a non-biometric contextual data gathering sensor configured to gather contextual data concurrently with the biometric data.
Pisani discloses an analogous ECG heart rate monitor that may include a skin surface temperature probe, e.g. thermistor, or body position sensor in order to contextualize the measured heart rate and account for environmental factors that affect the heart rate measurement [pars. 0044-0054, 0107, 0254-0258].  Pisani further specifies contextual information accounting for environmental factors may include ambient temperature, ambient pressure, altitude, humidity or relative motion of the person [pars. 0056-0068]. 


	[Claim 2-3, 11] Tarler in view of Pisani renders obvious the at least one biometric data gathering device is configurable to be in communication with a communication network having a processor (communicates with a receiving unit, Fig. 9 #44, being a PDA, cellular phone or some other device); and a computer executable instruction that, when executed by the processor (remote communication system may be a computer/processor) analyzes a received biometric data and contextual data (receiving unit processes the signals) [Tarler: col. 14, lines 19-53; col. 17, lines 52-62].

	[Claim 4]  Tarler in view of Pisani renders obvious having historical biometric data and historical contextual data accessible via a communication network (configurable parameters may be determined, and adjusted, recorded and stored within the monitoring device whilst in a 'training mode', for use when the monitoring device is not in a training mode to detect true abnormalities) [Pisani: pars. 0044-0054, 0162, 0259].

	[Claim 5]   Tarler in view of Pisani render obvious a system further comprising one or more of an accelerometer, a barometer, a thermometer (thermistor), a UV sensor, a microphone, a galvanic skin response sensor, a body posture sensor (body position sensor), and skin hydration sensor in communication with the apparatus [Pisani: par. 0028-0043, 0056-0068].

	[Claim 6] Tarler in view of Pisani render obvious a system further comprising a atmospheric pressure detector (ambient pressure) [Pisani: par. 0065].

	[Claim 7] Tarler in view of Pisani render obvious a system wherein the heart rate monitor includes a pulse detector (heart rate is detected by the ECG sensor).

	[Claim 8] Tarler in view of Pisani render obvious a system wherein patient data and electronic device data is accessible via the communication network [Tarler: Fig. 9, col. 17, lines 35-60; Pisani: Fig. 1].

	[Claim 9] Tarler in view of Pisani render obvious a system wherein the biometric data gathering device is in wireless communication with one or more displays (Tarler discloses the PDA device has a display) [col. 14, lines 29-31].


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US 2009/0318818) in view of Zhou et al. (US 2009/0118628) and further in view of Yuen et al. (US 2014/0206954).

[Claim 1, 10] Whitaker discloses a system (blood pressure monitoring system) comprising:
a blood pressure monitor comprising: 
a cuff (blood pressure cuff, #23) for wrapping around an arm of a subject the cuff having an inflatable bladder formed integrally therein (implicit as the cuff is inflated and deflated
wherein the cuff is substantially rectangular in shape having a first surface, a second surface, a first end, a second end, and two sides, a cuff length greater than a cuff width (see Figure 1, the cuff is rectangular and meets the other limitations), and 
a rectangular displayless, buttonless housing (small compact housing, #12) comprising one or more of a controller (#25), a memory (implicitly part of the microprocessor of the controller), a pump (#15), a power supply (rechargeable battery, #27), and a motor (implicitly required for the pump) [pars. 0013-0014] and configured to connect to the cuff through an aperture (opening, #65) in the cuff via a connector (connector, #53) [pars. 0019-0021]
wherein the rectangular displayless, buttonless housing has a continuously smooth exterior surface free from projections, displays and buttons (see Figure 1 #12); 
a housing length, a housing width and a housing height [par. 0019] and further wherein the cuff engages the rectangular displayless, buttonless housing along the cuff width which corresponds to at least one of the housing length, housing width and housing height (see Figure 1); 
an exhaust valve (#16), an on/off controller (implicitly the controller itself) and a blood pressure transmitter for wirelessly transmitting blood pressure data (wireless bi-directional communication unit, #26).
Whitaker does not disclose buckle and a hook and loop fastener for securing the cuff in a deployed configuration around the arm of the subject.
Zhou discloses an analogous blood pressure cuff (#10), with an explicit recitation of an inflatable bladder (#20), and body-worn sensor (#100) combination wherein the cuff is secured around a patient’s D-ring) and folding it back so to fasten in place with a hook and loop fastener (Velcro® patch, #29, adheres to a matched Velcro® strip, #27) [par. 0022, 0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Whitaker to include a buckle and hook and loop fastener, as taught by Zhou, in order to secure the blood pressure cuff in place around the arm of the subject.
Whitaker in view of Zhou does not disclose a non-biometric contextual data gathering sensor configured to gather contextual data concurrently with the biometric data.
Yuen discloses a portable biometric monitoring device comprising a strap and an optical sensor that measures blood pressure and/or heart rate [pars. 0056-0057], wherein the biometric monitoring device further comprises a location sensor (GPS), altimeter, a skin temperature sensor, galvanic skin response sensor [pars. 0081, 0110].  The biometric sensor may fuse data from two sensor (e.g. GPS and heart rate though blood pressure could be used as well) to correlate or map geographical regions to physiological data such that geographical regions that increase or decrease a measurable user metric are identified i.e. contextualized [pars. 0110-0112]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system rendered obvious by Whitaker in view of Zhou to include a GPS sensor or altimeter to contextualize the physiological data such as blood pressure with geographical location, as taught by Yuen, in order to improve sensing  and classification of activities e.g. to better track fitness.

[Claim 2-3, 11] Whitaker in view of Zhou and Yuen renders obvious the at least one biometric data gathering device is configurable to be in communication with a communication network having a processor [Yuen: pars. 0014, 0049, 0052]; and a computer executable instruction that, when executed by the processor analyzes a received biometric data and contextual data [Yuen: pars. 0065, 0134].

[Claim 4]  Whitaker in view of Zhou and Yuen renders obvious having historical biometric data and historical contextual data accessible via a communication network (historical graphs of data available via streaming or transmitting web content to the biometric monitoring device) [Yuen: par. 0142, Table].

	[Claim 5]   Whitaker in view of Zhou and Yuen render obvious a system further comprising one or more of an accelerometer, a barometer (barometric pressure data), a thermometer (temperature sensor), a UV sensor, a microphone, a galvanic skin response sensor, a body posture sensor, and skin hydration sensor in communication with the apparatus [pars. 0012, 0028, 0038-0039, 0051, 0063, 0081, 0083, 0110].

	[Claim 6] Whitaker in view of Zhou and Yuen render obvious a system further comprising an atmospheric pressure detector (barometric pressure).

	[Claim 7] Whitaker in view of Zhou and Yuen render obvious a system wherein the heart rate monitor includes a pulse detector (heart rate is detected by the optical sensor).

	[Claim 8] Whitaker in view of Zhou and Yuen render obvious a system wherein patient data and electronic device data is accessible via the communication network (Whitaker: wireless communication to a central control station, #36).

	[Claim 9] Whitaker in view of Zhou and Yuen render obvious a system wherein the biometric data gathering device is in wireless communication with one or more displays (Whitaker: display, #37, of the host station ) [par. 0016].


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tarler (US 7,206,630) in view of Pisani et al. (US 2010/0063365) in view of Whitaker et al. (US 2009/0318818) in view of Zhou et al. (US 2009/0118628) and further in view of Yuen et al. (US 2014/0206954).

[Claims 1-11] The claims are rejected above based on a system including only one of a blood pressure monitor or a heart rate monitor.  However, Yuen discloses an embodiment in which the user may simultaneously wear multiple biometric monitoring devices. The devices of this embodiment may communicate with each other or a remote device using wired or wireless circuitry to calculate, for example, biometric or physiologic qualities or quantities that, for example, may be difficult or inaccurate to calculate otherwise such as pulse transit time. The use of multiple sensors may also improve the accuracy and/or precision of biometric measurements over the accuracy and/or precision of a single sensor. Signal processing could be performed on the devices in a distributed or centralized method to provide improved measurements over that of a single device. This signal processing could also be performed remotely and communicated back to the devices after processing [par. 0113].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the blood pressure monitor and the heart rate monitor simultaneously with a single centralized communication network in order to more accurately collect and contextualize the biometric data. 

[Claims 12-22] The claims are nearly identical to claims 1-11 but explicitly require both the blood pressure sensor and heart rate sensor.  Claims 1-11, and by extension claims 12-22, are rejected above based on a system requiring only one of a blood pressure monitor or a heart rate monitor.  However, Yuen discloses an embodiment in which the user may simultaneously wear multiple biometric monitoring devices. The devices of this embodiment may communicate with each other or a remote device using . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 April 2021